Court of Appeals
of the State of Georgia

                                     ATLANTA,____________________
                                              December 30, 2019

The Court of Appeals hereby passes the following order:

A20A0496. WASEEM DAKER v. ROBERT L. RUSSELL, III.

      The Appellant in the above-styled case has filed a Motion For Voluntary
Dismissal Without Prejudice. Said motion is hereby GRANTED.

                                     Court of Appeals of the State of Georgia
                                            Clerk’s Office, Atlanta,____________________
                                                                      12/30/2019
                                            I certify that the above is a true extract from
                                     the minutes of the Court of Appeals of Georgia.
                                            Witness my signature and the seal of said court
                                     hereto affixed the day and year last above written.


                                                                                     , Clerk.